Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/30/2020 has been entered.
This Office Action is in response to the application 15/560,214 filed on 11/30/2020; Claims 1, 16, and 17 have been amended; Claims 2-3 and 14 have been cancelled; Claims 1, 16, and 17 are independent claims.  Claims 1-13, 15-17 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. WALKER, HOPETON (Reg. No.: 64808) has agreed amended claims 1, 16, and 17; cancelled claims 4-5 and 7-8; new claim 18 has been added.



Examiner’s Amendments
Claims
Replacing claims 1-18  as following:
1. (Currently Amended) An information processing apparatus, comprising:
a memory configured to store instructions; and
at least one processor configured to execute the instructions to:
acquire first information of a first user from a first apparatus, wherein 
the first apparatus acquires the first information from around a body of the first user, and
the first apparatus is one of wearable on the body of the first user or in contact with the body of the first user;
set a threshold time duration that corresponds to a time duration from a time at which the first information is acquired;
acquire second information of a second user from a second apparatus, wherein
the second apparatus acquires the second information from a sensor, and
the second apparatus is different from the first apparatus and the information processing apparatus;
determine that the second information is acquired from the second apparatus within the threshold time duration;

the first information includes information about a behavior history of the first user and at least one of bio-information of the first user or information that indicates a motion of the first user,
the bio-information of the first user indicates a detection result of a pulse wave sensor, and 
the second information includes information about a behavior history of the second user and at least one of bio-information of the second user or information that indicates a motion of the second user;
determine, based on the comparison of the first information with the second information, the first user corresponding to the first information is identical to the second user corresponding to the second information;
acquire third information from the first apparatus, wherein the third information indicates identity of the first apparatus; 
generate fourth information based on the third information, wherein the fourth information corresponds to the first user of the first apparatus;
compare the fourth information with the second information that is acquired from the second apparatus;
determine, based on the comparison of the fourth information with the second information, the first user corresponding to the fourth information is identical to the second user corresponding to the second information; and


2-5. (Canceled) 

6. (Currently Amended) The information processing apparatus according to claim [[5]]1, wherein 
the second information corresponds to an image of the second user, and
the detection result of the pulse wave sensor corresponds to pulse wave that is associated with the first user.

7. (Canceled) 

8. (Canceled) 

9. (Previously Presented) The information processing apparatus according to claim 1, wherein the at least one processor is further configured to execute the instructions to switch the process based on the determination that the first user corresponding to the first information is identical to the second user corresponding to the second information and the determination that the first user corresponding to the fourth information is identical to the second user corresponding to second user.


11. (Previously Presented) The information processing apparatus according to claim 10, wherein
the process enables execution of a second manipulation, and
the second manipulation corresponds to the first user.

12. (Previously Presented) The information processing apparatus according to claim 10, wherein 
the process enables a second manipulation of a target, and
the target is associated with the first user.

13. (Previously Presented) The information processing apparatus according to claim 10, wherein
the process corresponds to a second manipulation of one of locking or unlocking a target, and
the target is associated with the first user.

14. (Canceled) 

15. (Previously Presented) The information processing apparatus according to claim 1, wherein the at least one processor is further configured to execute the instructions to: 

acquire, as the fourth information, the recorded first information.

16. (Currently Amended) An information processing method, comprising:
in an information processing apparatus:
acquiring first information of a first user from a first apparatus, wherein 
the first apparatus acquires the first information from around a body of the first user, and
the first apparatus is one of wearable on the body of the first user or in contact with the body of the first user;
setting a threshold time duration that corresponds to a time duration from a time at which the first information is acquired;
acquiring second information of a second user from a second apparatus, wherein
the second apparatus acquires the second information from a sensor, and 
the second apparatus is different from the first apparatus and the information processing apparatus;
determining that the second information is acquired from the second apparatus within the threshold time duration;
comparing the first information with the second information based on the determination that the second information is acquired from the second apparatus within the threshold time duration, wherein 
 and at least one of bio-information of the first user or information that indicates a motion of the first user,
the bio-information of the first user indicates a detection result of a pulse wave sensor, and 
the second information includes information about a behavior history of the second user and at least one of bio-information of the second user or information that indicates a motion of the second user;
determining, based on the comparison of the first information with the second information, the first user corresponding to the first information is identical to the second user corresponding to the second information;
acquiring third information from the first apparatus, wherein the third information indicates identity of the first apparatus; 
generating fourth information based on the third information, wherein the fourth information corresponds to the first user of the first apparatus;
comparing the fourth information with the second information that is acquired from the second apparatus;
determining, based on the comparison of the fourth information with the second information, the first user corresponding to the fourth information is identical to the second user corresponding to the second information; and
executing a process based on the determination that the first user corresponding to the first information is identical to the second user and determination that the first user corresponding to the fourth information is identical to the second user.

acquiring first information of a first user from a first apparatus, wherein 
the first apparatus acquires the first information from around a body of the first user, and
the first apparatus is one of wearable on the body of the first user or in contact with the body of the first user;
setting a threshold time duration that corresponds to a time duration from a time at which the first information is acquired;
acquiring second information of a second user from a second apparatus, wherein
the second apparatus acquires the second information from a sensor, and 
the second apparatus is different from the first apparatus and the information processing apparatus;
determining that the second information is acquired from the second apparatus within the threshold time duration;
comparing the first information with the second information based on the determination that the second information is acquired from the second apparatus within the threshold time duration, wherein
the first information includes information about a behavior history of the first user and at least one of bio-information of the first user or information that indicates a motion of the first user,
the bio-information of the first user indicates a detection result of a pulse wave sensor, and 
the second information includes information about a behavior history of the second user and at least one of bio-information of the second user or information that indicates a motion of the second user;
determining, based on the comparison of the first information with the second information, the first user corresponding to the first information is identical to the second user corresponding to the second information;
acquiring third information from the first apparatus, wherein the third information indicates identity of the first apparatus; 
generating fourth information based on the third information, wherein the fourth information corresponds to the first user of the first apparatus; 
comparing the fourth information with the second information that is acquired from the second apparatus;
determining, based on the comparison of the fourth information with the second information, the first user corresponding to the fourth information is identical to the second user corresponding to the second information; and 
executing a process based on the determination that the first user corresponding to the first information is identical to the second user and the determination that the first user corresponding to the fourth information is identical to the second user.

18. (New) An information processing apparatus, comprising:
a memory configured to store instructions; and

acquire first information of a first user from a first apparatus, wherein 
the first apparatus acquires the first information from around a body of the first user, and
the first apparatus is one of wearable on the body of the first user or in contact with the body of the first user;
set a threshold time duration that corresponds to a time duration from a time at which the first information is acquired;
acquire second information of a second user from a second apparatus, wherein
the second apparatus acquires the second information from a sensor, and
the second apparatus is different from the first apparatus and the information processing apparatus;
determine that the second information is acquired from the second apparatus within the threshold time duration;
compare the first information with the second information based on the determination that the second information is acquired from the second apparatus within the threshold time duration, wherein
the first information includes information about a behavior history of the first user and at least one of bio-information of the first user or information that indicates a motion of the first user,

the second information includes information about a behavior history of the second user and at least one of bio-information of the second user or information that indicates a motion of the second user;
determine, based on the comparison of the first information with the second information, the first user corresponding to the first information is identical to the second user corresponding to the second information;
acquire third information from the first apparatus, wherein the third information indicates identity of the first apparatus; 
generate fourth information based on the third information, wherein the fourth information corresponds to the first user of the first apparatus;
compare the fourth information with the second information that is acquired from the second apparatus;
determine, based on the comparison of the fourth information with the second information, the first user corresponding to the fourth information is identical to the second user corresponding to the second information; and
execute a process based on the determination that the first user corresponding to the first information is identical to the second user and the determination that the first user corresponding to the fourth information is identical to the second user.


Examiner's Statement of reason for Allowance
Claims 1, 6, 9-13, 15-17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed an information processing apparatus, method, non-transitory computer-readable medium for an information processing apparatus including a processing unit configured to perform a predetermined process on the basis of first information about a user that is acquired by a first apparatus from around a body of the user, and second information about a user that is acquired by a second apparatus different from the first apparatus. 
The closest prior arts are Park et al. (“Park,” US 2015/0161836), Smith et al. (“Smith,” US 2007/0294393), and Shirai (“Shirai,” US 7,242,952) are generally directed to various aspect of an information processing apparatus has first information regarding the user acquired on a user's periphery of a portion in a first main portion.  A process unit is provided to perform the predetermined process based on the second information regarding the user acquired in a second main portion which is different from the first main portion.  The information is acquired from the portion of the user who contacted the first main portion.  
However, none of Park, Smith, and Shirai teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 16, and 17.  For examples, it failed to teach “set a threshold time duration that corresponds to a time duration from a time at which the first information is acquired;” and “determine that the second information is acquired from the second apparatus within the threshold time duration; compare the first information with the second information based on the determination that the second information is acquired from the second apparatus within the threshold time duration, wherein the first information includes information about a behavior history of the first user and at least one of bio-information of the first user or information that indicates a motion of the first user, the bio-information of the first user indicates a detection result of a pulse wave sensor, and the second information includes information about a behavior history of the second user and at least one of bio-information of the second user or information that indicates a motion of the second user;” and “determine, based on the comparison of the fourth information with the second information, the first user corresponding to the fourth information is identical to the second user corresponding to the second information; and execute a process based on the determination that the first user corresponding to the first information is identical to the second user and the determination that the first user corresponding to the fourth information is identical to the second user.”
None of Park, Smith, and Shirai teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 18.  For examples, it failed to teach “set a threshold time duration that corresponds to a time duration from a time at which the first information is acquired;” and “determine that the second information is acquired from the second apparatus within the threshold time duration; compare the first information with the second information based on the determination that the second information is acquired from the second apparatus within the threshold time duration, wherein the first information includes information about a behavior history of the first user and at least one of bio-information of the first user or information that indicates a motion of the first user, the bio-information of the first user indicates a myoelectric detection result, and the second information includes information about a behavior history of the second user and at least one of bio-information of the second user or information that indicates a motion of the second user;” and “determine, based on the comparison of the fourth information with the second information, the first user corresponding to the fourth information is identical to the second user corresponding to the second information; and execute a process based on the determination that the first user corresponding to the first information is identical to the second user and the determination that the first user corresponding to the fourth information is identical to the second user.”
This feature in light of other features, when considered as a whole, in the independent claims 1, 16, 17, and 18 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439
March 20th, 2021


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439